      Case 7:19-cv-00399 Document 18 Filed on 02/26/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 26, 2020
                               UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

PRISCILA L. LOZANO,                              §
                                                 §
           Plaintiff,                            §
VS.                                              § CIVIL ACTION NO. 7:19-cv-00399
                                                 §
SOUTH TEXAS FEDERAL CREDIT                       §
UNION,                                           §
                                                 §
           Defendant.                            §

                                            ORDER

        The Court now considers “Plaintiff’s Unopposed Emergency Motion to Extend Time to

Designate Local Counsel and Continue Scheduling Conference”1 and Plaintiff’s counsel’s

absence at the February 25, 2020 initial pretrial and scheduling conference.2

        On February 14, Plaintiff’s counsel Alexander J. Taylor (“Mr. Taylor”) filed a motion to

appear telephonically at the initial pretrial and scheduling conference,3 which this Court denied,

noting that “in-person attendance materially furthers case progress.”4 Instead of appearing at the

conference as directed, at 4:47 p.m. on the day before the conference, Mr. Taylor filed an

“Emergency Motion” explaining that he had been unable to locate local counsel.5

        The Court finds Mr. Taylor’s failure to locate “local counsel” unpersuasive and does not

excuse his absence at the initial pretrial and scheduling conference, particularly after this Court

explained the importance of in-person appearance. Mr. Taylor’s “emergency” was of his own

making, was an unnecessarily last-minute filing, and did not create a legitimate emergency for


1
  Dkt. No. 17.
2
  See Minute Entry (Feb. 25, 2020).
3
  Dkt. No. 15
4
  Dkt. No. 16 at 2.
5
  Dkt. No. 17 at 2, ¶¶ 5–7.

1/2
       Case 7:19-cv-00399 Document 18 Filed on 02/26/20 in TXSD Page 2 of 2



this Court’s consideration. The Court DENIES AS MOOT Mr. Taylor’s motion to continue the

initial pretrial and scheduling conference. The Court further ORDERS Mr. Taylor to appear in

person before this Court on March 4, 2020 at 8:30 a.m.6 to show cause for his failure to appear

for the February 25 conference.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 26th day of February 2020.



                                                         ___________________________________
                                                         Micaela Alvarez
                                                         United States District Judge




6
 At the initial pretrial and scheduling conference, the Court announced a show cause hearing for March 3, 2020, but
hereby changes that date to March 4 as noted herein.

2/2
